June 12, 1923.
On petition for rehearing July 20, 1923.
The opinion of the Court was delivered by
This is an appeal from an order of Judge Henry Buck, Special Judge, refusing a motion to dismiss the action as to Mrs. J.A. Stanton, Sr., because the Court of Common Pleas for Dillon County had no jurisdiction of the subject matter nor of her person, and upon failure to obtain such dismissal to transfer the cause to Marlboro County for trial; she being a resident of that County. The affidavit of Mrs. John Adams, one of the defendants, states that all of the defendants at the commencement of the action were residents of Marlboro County, except J.W. Moore and R.S. Moore.
The exceptions, four in number, challenge the correctness of his Honor's ruling and seek reversal. The exceptions must be overruled under Section 218, Code of Civil Procedure, which gives the right to unite in the same complaint all causes of action growing out of the same transaction or transactions, connected with the same subject of action.
The one obligation in the entire suit is that to pay the plaintiff, the legal holder and owner of the notes, the amount due thereon, and it unquestionably has the right to collect *Page 212 
out of the makers, indorsers, or guarantors. They are all liable upon the same obligations, to wit, the notes sued on; and no doubt the object of the act was to prevent a multiplicity of suits. To hold otherwise would be to defeat the purpose of the provision.
Order appealed from affirmed.
MR. JUSTICE FRASER concurs.
MESSRS. JUSTICES COTHRAN and MARION concur in result.
MR. CHIEF JUSTICE GARY did not sit.